DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group I, claims 1-14 in the reply filed on April 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made in the reply filed on April 22, 2022.


Claim Objections
Claim 1 is objected to because of the following informalities:  

Delete the parenthesis surrounding the cross-sectional shape.  Further, replace the recitation “and is obtained by” with “and the stretched length of the adhesive film is obtained by”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, at line 7, recites unit of the stretched length of the adhesive film is µm (read as micrometer by the examiner)  However, this claim at lines 13-15 describes that the stretched length is measured in mm (read as millimeter by the examiner) (see “and is obtained by subtracting an initial length (unit: mm) of the adhesive film from a final length of the adhesive film (unit: mm)….”.   Accordingly, it is unclear whether applicant intends to claim stretched length in micrometer or millimeter. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 105567109 A (US 20200347270 A1 to Kim et al. is relied upon as English equivalent document in the current Office action). 

Claim 1 recitation “modulus” is interpreted as storage modulus. See 0028 of US Patent Application Publication 20200157386 A1 of the present application (“the published application”). 

As to claim 1, Kim teaches an adhesive film formed from an adhesive composition (0002).  The adhesive composition of Kim comprises a hydroxyl group containing (meth)acrylic copolymer which is formed from a monomer mixture containing hydroxyl group containing (meth)acrylate monomer (hydroxyl group containing acrylate) and a comonomer such as an alkyl (meth)acrylate monomer (alkyl group containing acrylate) (0024-0025).  The adhesive composition of Kim further includes an initiator (0027).  Kim further teaches that the adhesive film has modulus of 73 kPa at -20°C (modulus of 80 kPa or less) (Table 1, Example 3). 

As to claim 1, Kim teaches claimed invention except for the property of 40% to 140% at 25°C, as calculated by Equation 1.  However, it is submitted that aforementioned property would inherently be present in the adhesive film of Kim.  It is submitted that the adhesive films of the claimed invention and Kim as set forth previously are formed of an adhesive composition comprising a monomer mixture comprising an allyl group containing acrylate and a hydroxyl group containing acrylate, and an initiator.  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the aforementioned property would inherently be present in the adhesive film of Kim.  Alternatively, the property would obviously be present, once the adhesive film of Kim is provided.  MPEP 2112.01 (I). 

As to claim 2, Kim teaches that the adhesive film has modulus at 80°C of 15 kPa and modulus at -20°C of 73 kPa (Table 1, Example 3).  As such, the ratio of the modulus at 80°C to modulus at -20°C is 15/73 or ~4.86, which is within the claimed range of 1:1 to 1:10. 

As to claim 3, Kim teaches that the adhesive film has modulus at 80°C of 15 kPa (Table 1, Example 3).

As to claim 4, Kim teaches that the adhesive film has a peel strength of about 1,000 gf/in to about 2,000 gf/in at 25°C (0066).

As to claim 8, Kim discloses hydroxyl group containing acrylate monomer such as 4-hydroxybutyl acrylate (Table 1, Example 3, 0156-0157).  Kim does not explicitly teach Tg of this hydroxyl group containing monomer.  However, applicant disclose identical hydroxyl group containing acrylate monomer (4-hydroxybutyl acrylate).  See 0058 of the published application.  As such, it is reasonable to presume that 4-hydroxybutyl acrylate monomer of Kim would inherently have the claimed Tg. 


As to claim 9, Kim teaches 80 wt% of alkyl group containing acrylate monomer (a1)(2-ethylhexyl acrylate) and 20 wt% of hydroxyl group containing acrylate monomer (a2)(4-hydroxybutyl acrylate) (Table 1, Example 3, and 0156-0157). 

As to claim 10, the adhesive composition of Kim contains organic nanoparticles (0095) having particle size of about 10 nm to about 400 nm (0097).

As to claim 11, Kim teaches that the organic nanoparticles have a core-shell structure satisfying the claimed Equation 2 (0099).
As to claim 12, Kim teaches 4 parts by weight of organic nanoparticles (0165). 

As to claims 13-14, Kim teaches examples of crosslinking agents (0114).  Kim further teaches that a single one of these crosslinking agents may be used, or a combination of crosslinking agents may be used (0114). Further, Kim discloses polyethylene glycol di(meth)acrylate as an example of the crosslinking agent (0114).  A person having ordinary skill in the art would recognize that polyethylene glycol di(meth)acrylate encompasses polyethylene glycol diacrylate (see also 0042).  As to claim 13, given that Kim and applicant disclose identical crosslinking agent, it is clear that the crosslinking agent of Kim would have the claimed Tg. 

Based on the above, Kim anticipates or renders obvious claimed adhesive film. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105567109 A (US 20200347270 A1 to Kim et al. is relied upon as English equivalent document in the current Office action) as applied to claim 1 above.
As to claims 5 limitation of the first alkyl group containing acrylate and claim 6 limitation of the first alkyl group containing acrylate including e.g. 2-ethylhexyl acrylate, it is submitted that Kim discloses e.g. 2-ethylhexyl acrylate (EHA) (Table 1, Example 3, 0156).  As such, a person having ordinary skill in the art would recognize that EHA of Kim would intrinsically have the claimed Tg recited in claim 5. 

As to claims 5 limitation of the second alkyl group containing acrylate and claim 7 limitation of the second alkyl group containing acrylate is e.g. methoxypolyethylene glycol acrylate, it is submitted that Kim teaches that the comonomer can include at least one of an alkyl (meth)acrylate monomer, an ethylene oxide containing monomer…a silane group containing monomer (0075).  Thus, the comonomer of Kim can include more than one monomer.   Kim further teaches that ethylene oxide (group containing monomer includes at least one ethylene oxide group containing (meth)acrylate monomer (alkylene glycol-based acrylate) (0077).  Further, Kim discloses that specific examples of ethylene oxide group containing (meth)acrylate monomer includes polyethylene oxide monomethyl ether (meth)acrylate (0077), which is interpreted to be read on claimed methoxypolyethylene glycol acrylate.  As to claim 5, given that Kim and applicant disclose identical alkylene glycol-based acrylate, it is clear that the alkylene glycol-based acrylate of Kim would have the claimed Tg.   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the ethylene oxide group containing (meth)acrylate monomers of Kim including the claimed, and use it in the invention of Kim, motivated by the desire to from the hydroxyl group containing (meth)acrylic copolymer of Kim so that it can be used in the adhesive of Kim. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105567109 A (US 20200347270 A1 to Kim et al. is relied upon as English equivalent document in the current Office action) as applied to claim 1 above, and further in view of Suwa, Toshihiro (“Suwa”) (WO 0024839).

As to claims 5 limitation of the first alkyl group containing acrylate and claim 6 limitation of the first alkyl group containing acrylate including e.g. 2-ethylhexyl acrylate, it is submitted that Kim discloses e.g. 2-ethylhexyl acrylate (EHA) (Table 1, Example 3, 0156).  As such, a person having ordinary skill in the art would recognize that EHA of Kim would intrinsically have the claimed Tg recited in claim 5. 

As to claims 5 and 7, the difference between the claimed invention and the prior art of Kim is that Kim is silent as to disclosing the second alkyl group containing acrylate. 

Suwa discloses a pressure sensitive adhesive (PSA) composition comprising a copolymer formed of a mixture comprising (1) (a) urethane acrylate, (b) a (meth)acrylate having a polyalkylene oxide chain (alkylene glycol-based acrylate), and (c) an adhesive imparting monomer, and (2) an ionic compound (page 3, lines 5-12).  Further, as specific example of the  (meth)acrylate having a polyalkylene oxide chain, Suwa discloses commercially available methoxypolyethylene glycol acrylate (AM-90G from Shin Nakamura Chemical.) (page 4, lines 15-20).  It is submitted that AM-90G is identical to the alkylene-glycol based acrylate disclosed by the present application (see footnote under Table 1).  Accordingly, as to claim 5, a person having ordinary skill in the art would recognize that methoxypolyethylene glycol acrylate of Suwa has claimed Tg.  Suwa discloses that (meth)acrylate having a polyalkylene oxide chain impart ionic conductivity to the pressure sensitive adhesive composition.  According to Suwa, the polyalkylene oxide chain forms a complex with a cation having a relatively small ionic radius such as lithium ions, and sodium ions, and imparts ionic conductivity to the  PSA composition (page 4, lines 8-15). 

Kim discloses that the adhesive composition can contain lithium salts and antistatic agents (0123).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select methoxypolyethylene glycol acrylate of Suwa and use it in the adhesive composition of Kim, motivated by the desire to provide antistatic property to the adhesive composition of Suwa. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mun et al. (US 20210332273 A1) discloses porous adhesive film. Product information sheet of 4-Hydroxybutyl acrylate from Mitsubishi Chemical disclosing Tg of -40°C (homopolymer). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
April 27, 2022